Citation Nr: 0203255	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  99-06 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel
INTRODUCTION

The veteran had active service from April 1966 to January 
1970, plus an additional period of service from January 1970 
to February 1972.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an April 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

The Board observes that in December 2001, the veteran 
submitted additional evidence that was not reviewed at the 
RO, namely a statement from his physician.  The Board further 
notes that the veteran also signed a December 2001 form 
waiving consideration of this statement by the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO, and the veteran has been notified of the evidence 
necessary to substantiate his claims.

2.  The veteran's bilateral hearing loss is etiologically 
related to active service.

3.  The veteran's current tinnitus is etiologically related 
to his active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5108 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001). 

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107, 5108 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance of Act of 
2000 (VCAA) became effective.  Pub. L. No. 106-475, 114 Stat. 
2096  (Nov. 9, 2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.159).  This law is 
applicable to the veteran's  claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board finds 
that although this law was enacted during the pendency of 
this appeal, there is no prejudice to the veteran in 
proceeding, as the requirements for the VCAA have already 
been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice).  In this regard, the 
Board observes that the veteran was provided adequate notice 
as to the evidence necessary to substantiate his claims, as 
well as the laws and regulations pertaining to them, as 
indicated in an April 1998 rating decision, a December 1998 
statement of the case, and in April 2000 and April 2001 
supplemental statements of the case.  The Board also finds 
that the RO made satisfactory efforts to ensure that all 
relevant evidence was associated with the claims file.  The 
Board notes that the claims file contains all relevant 
medical records, including service medical records, private 
treatment records and VA medical records.  The Board also 
observes that, in connection with his claims, the veteran was 
provided with a VA audio examination in March 1998, and that 
he was given a hearing in December 2001.  There is no 
indication in the claims file that there are additional 
relevant records that have not yet been obtained for this 
matter.  As such, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and that no further development is required to comply with 
the duty to assist the veteran in obtaining the evidence 
pertinent to his claims.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Service connection requires: (1) medical evidence of 
a current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2001).  Certain chronic 
disabilities, including sensorineural hearing loss, are 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).   

It is not required that hearing loss disability be shown 
during service.  The United States Court of Appeals for 
Veterans Claims (the Court) has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed that service 
connection may be established if the record shows acoustic 
trauma due to noise exposure in service, audiometric test 
results show an upward trend in auditory thresholds, post-
service audiometric testing establishes current hearing loss 
constituting a disability under 38 C.F.R. § 3.385, and 
competent evidence relates current hearing loss disability to 
active service.  Id. at 159-160.

Factual Background

At his February 1966 enlistment examination, the veteran 
noted on the medical history report that he had never had ear 
trouble, hearing loss, dizziness or running ears, and that he 
had never used hearing aids.  Upon examination, the physician 
documented a normal ear examination, while an audiometric 
evaluation noted pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-
-5
LEFT
-5
-5
-5
-
-5

At his April 1966 examination for fitness to work as an 
aircraft loadmaster, the veteran again noted that he had 
never experienced ear trouble, running ears or dizziness, and 
that he had never worn hearing aids.  The examining physician 
noted that his evaluation of the veteran's ears was normal, 
and an audiometric evaluation noted pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
0
0
LEFT
-10
0
-10
-10
-10

At a May 1968 examination, audiometric testing of the veteran 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
10
5
10
5

At his November 1969 discharge examination, the veteran noted 
no history of hearing problems.  The examining physician 
documented a normal physical examination of the ears, but an 
audiometric evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
5
LEFT
10
10
5
5
5







In support of his claim, the veteran submitted an October 
1997 audiometric testing examination report prepared by the 
Michigan Department of Public Health, which noted pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
35
not 
tested
50
LEFT
15
35
40
not 
tested
55

The veteran was afforded a VA audio examination in March 
1998, including an audiometric evaluation that noted pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
45
50
LEFT
20
35
40
45
55

These findings were analyzed to reveal a puretone average of 
40 decibels (dB) in the right ear and an average of 44 dB in 
the left ear.  Speech audiometry also revealed speech 
recognition ability of 84 percent in the right ear and 88 
percent in the left ear, using the Maryland CNC test.  The 
examiner stated that the veteran's hearing was within normal 
limits at 500 Hertz (Hz), but then sloped to a moderate high 
frequency sensorineural hearing loss bilaterally.  The 
examiner also diagnosed severe tinnitus, noting findings of 
an intensity frequency match at 8000 Hertz (Hz), 50 dBHL for 
the right ear and 8000 Hz, 45 dBHL for the left ear.  The 
examiner made no comment as to the cause of these conditions.

A private audiologist saw the veteran in March 1999, on 
referral from the veteran's private physician, Dr. G., for a 
basic hearing evaluation.  The audiologist noted that pure 
tone results were normal through 500 Hz, but then gradually 
sloped to a moderately severe sensorineural bilateral hearing 
loss.  She stated that speech discrimination was excellent in 
quiet, but poor in a +5 signal-to-noise ratio.  

An April 1999 letter from Dr. G., M.D., F.A.C.S., stated that 
he saw the veteran in March 1999, who presented with 
complaints of ringing in the ears for the last 15 to 20 years 
and decreased hearing.  Dr. G. recorded a history from the 
veteran, noting that he had normal hearing before service, 
but noise in his ears and perceived decreased hearing 
afterwards.  Dr. G. commented that he reviewed service 
documentation, including a discharge screening audiogram, but 
said that the record did not contain all of the information 
of a diagnostic audiogram.  He noted the veteran's noise 
exposure during service, occurring when he was a loadmaster 
working around running jet engines.  Dr. G. reviewed the 
results of the March 1999 audiogram, noting that the hearing 
loss pattern was quite symmetrical, and that the speech 
reception threshold was 35 dB in the right ear and 30 dB in 
the left.  He observed that the word discrimination score in 
a soundproof booth without background noise was 96 percent 
for right and left, but that it dropped to 60 percent with 
background noise.  Dr. G stated that these results were most 
consistent with noise-induced hearing loss, and recommended 
the use of bilateral hearing aids.

In August 2000, Dr. G. provided another statement reiterating 
his prior findings and conclusions.  Dr. G. added that the 
hearing loss findings were the result of the veteran's 
exposure to noise that he experienced while working with jet 
engines in the service, and that there was a definite cause 
and effect situation present in his case.  In December 2001, 
Dr. G. wrote an addendum to the August 2000 letter, stating 
that because of noise exposure from working with jet engines, 
it was his opinion that the veteran's tinnitus is service-
connected.

The Board notes that the veteran provided written statements 
in support of his claim, and also testified at a December 
2001 hearing.  In these communications, he indicated that he 
first noticed these conditions approximately 20 to 25 years 
ago, and that he had testing at that time, but has been 
unable to locate the documentation.  He stated that when he 
was in service, he worked on the flight line as a loadmaster 
for running C-130 and C-133 aircraft, without hearing 
protection, for shifts of 12 to 15 hours at a time.  The 
veteran indicated that later in service, he became a 
carpentry specialist, and that there was also substantial 
noise in that environment.  

Entitlement to Service Connection for Bilateral Hearing Loss

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385 (2001).  In 
this case, as noted at the March 1998 VA audio examination, 
the veteran meets the requirements for impaired hearing 
bilaterally because his auditory threshold in each ear is 26 
decibels or greater for at least three of the listed 
frequencies, precisely for 1000 Hz, 2000 Hz, 3000 Hz and 4000 
Hz in both the right and left ears.  (The Board further notes 
that the veteran's results actually meet all three of the 
aforementioned tests.)

The evidence supports a finding that the veteran had 
measurable hearing loss during service, as noted on his 
November 1969 discharge examination report, and that he 
currently suffers from bilateral hearing loss, as established 
at the March 1998 VA examination.  The Board also notes that 
Dr. G., in his April 1999 and August 2000 statements, 
indicated his knowledge of the circumstances of the veteran's 
service through document review and a history given by the 
veteran.  Further, Dr. G. has provided an uncontroverted 
opinion concluding that this current bilateral hearing loss 
is the result of noise exposure during service.  In light of 
this uncontroverted nexus opinion, the Board finds that this 
claim warrants service connection.  See Hensley v. Brown, 5 
Vet. App. 155 (1993).

Entitlement to Service Connection for Tinnitus

The Board finds that the evidence supports the veteran's 
claim.  The Board observes that the veteran's DD Form 214 
indicates service occupations of aircraft loadmaster and 
carpentry specialist; both of these specialties likely would 
have involved a significant amount of noise exposure.  The 
March 1998 VA examination also reported a current diagnosis 
of severe tinnitus.  Moreover, in a December 2001 statement 
from Dr. G., it was noted that he linked this noise exposure 
to the veteran's current tinnitus diagnosis, and this opinion 
is not contradicted by any other evidence of record.

Additionally, the Board has considered the comment made by 
Dr. G. in the December 2001 statement, indicating that the 
veteran's tinnitus is service-connected.  While the comment 
in and of itself does not necessarily support a grant of 
service connection, see LeShore v. Brown, 8 Vet. App. 406 
(1995), when considered with the VA audiologist's findings 
and conclusions of March 1998, it tends to support the claim.  
The Board therefore concludes that the evidence of record 
preponderates in favor of the veteran's claim.  

Conclusion

The Board has considered the benefit of the doubt rule, and 
finds that the evidence is in equipoise relating the 
veteran's current bilateral hearing loss and tinnitus to his 
active service, so the benefit of the doubt rule is for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, both of the veteran's claims 
may be service-connected under the law.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

